Citation Nr: 0834647	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  00-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for disability 
manifested by fatigue and sleep problems.

3.  Entitlement to service connection for disability 
manifested by chest pain.

4.  Entitlement to service connection for disability 
manifested by shortness of breath, memory loss, and impaired 
concentration.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1988 to October 1992.  He was 
stationed in Southwest Asia during the Persian Gulf War.  He 
also had service in the Reserve.  He had combat service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered in August 1998 and 
October 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In December 
2003, the Board remanded this case.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The veteran has migraine headaches which are attributable 
to service.  

3.  The veteran has been diagnosed as having sleep apnea 
which is not attributable to service.

4.  The veteran has chest pain which is due to his 
gastroesophageal reflux disease (GERD) and psychiatric 
disabilities.

5.  The veteran has complained of shortness of breath, memory 
loss, and impaired concentration; competent evidence of 
record indicates that such symptomatology is due to his 
psychiatric disabilities.  

CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 106, 1110, 1117, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).

3.  A disability manifested by chest pain was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1110, 
1117, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2007).

4.  A disability manifested by shortness of breath, memory 
loss, and impaired concentration was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 106, 1110, 1117, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in March 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although an adequate notification letter was 
not sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in September 2006.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
claimed disabilities other than headaches, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007), the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  However, although the 
veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or 
varicose veins, the veteran is not competent to provide 
evidence as to more complex medical questions.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to report his symptoms, but he is 
not competent to provide more than simple and observable 
diagnoses and he is not competent to assess their etiology.  
See Jandreau; see also Woehlaert.  




Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
certain chronic disease such as cardiovascular disease will 
be presumed to have been incurred in or aggravated by service 
if it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

This includes injuries or diseases incurred during active 
duty for training (ADT), or injuries suffered during inactive 
duty training (IDT).  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training that each Reservist or National Guardsman 
must perform each year.  It can also refer to the Reservist's 
or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Subject to various conditions, service connection may also be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  

The illness must become manifest during either active service 
in the Southwest Asia theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more, under 
the appropriate diagnostic code of 38 C.F.R. Part 4, not 
later than December 31, 2011.  See 71 Fed. Reg. 75,669 (Dec. 
18, 2006).

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 
(Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  38 
C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317 (d)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Headaches

The veteran was treated during service in January 1990 and 
December 1990 for headaches.  The veteran separated from 
active duty in October 1992.  Beginning in 1997, the veteran 
has been reportedly treated for headaches.  On two occasions, 
he was diagnosed as having acute cephalgia, see April 1997 
report of Hardin Memorial Hospital, and tension headaches, 
see February 2000 report of Urgent Care.  However, all other 
post-service medical evidence reflects that the veteran 
actually has migraine headaches, including on two April 1999 
VA examinations.  It was noted by an examiner that the 
veteran reported that they began during his Persian Gulf 
service.  

The veteran has submitted statements from his ex-wife and his 
mother, who both stated that the veteran has experienced 
headaches since his return from service.  Although they are 
not competent to diagnose migraine headaches, they are 
competent to state what they observed, as noted.  

The veteran also is not competent to diagnose migraine 
headaches, but he is competent to state that he experienced 
headaches in service and since that time.  The veteran is 
credible in that regard as the service treatment records 
reflect complaints of headaches, the post-service lay 
evidence established continuity of headaches post-service, 
and he has a current diagnosis of migraine headaches.  

In sum, the competent evidence establishes that a headache 
disorder began in service.  The service treatment records 
showed that the veteran was treated for headaches.  Further, 
there is continuity of symptomatology following service.  The 
veteran's contentions that he had headaches since service are 
supported in the record by lay and medical evidence.  

Accordingly, service connection for migraine headaches is 
warranted.  


Other Service Connection Claims

The DD Form 214 indicated that the veteran had service in 
Southwest Asia.  Thus, the Board finds that the veteran 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War and meets the definition of a "Persian Gulf 
veteran."

The service treatment records are negative for complaints, 
findings, treatment, or diagnosis of disease or injury of the 
cardiovascular and respiratory systems.  The records do not 
contain any reference to shortness of breath, chest pain, 
loss of memory, concentration problems, or trouble sleeping.  
In fact, on examinations conducted in April 1991 (a 
demobilization examination), June 1991, and on the separation 
examination in July 1992, the veteran specifically denied 
having shortness of breath, chest pain, loss of memory, and 
trouble sleeping.  

Post-service, the veteran has made complaints of having 
shortness of breath, chest pain, loss of memory, 
concentration difficulty, and trouble sleeping since the mid 
to late 1990's.  

In July 1995, the veteran was seen for chest pressure.  It 
was noted that he had an anxiety disorder with 
hyperventilation syndrome.  See July 1995 report of Twin 
Lakes Regional Medical Center.  In addition, in July 1995, 
the veteran underwent chest x-rays for reports of epigastric 
and chest pain.  The impression was that the chest was 
normal.  In addition, EEG testing was normal.  By August 
1995, the veteran reported that his symptoms had ceased.  

In June 1997, the veteran complained of chest discomfort and 
shortness of breath.  It was indicated that they were 
possibly associated with anxiety or panic attacks, but that 
the possibility of mitral valve prolapse syndrome would be 
explored with an echocardiogram.  However, the echocardiogram 
was normal.  

In September 1998, the veteran underwent polysomnography 
testing at the Physicians' Center for Sleep Disorders.  It 
was noted that the veteran had been referred due to being a 
loud snorer, restless sleeper, and being sleepy during the 
day.  The veteran was diagnosed as having obstructive sleep 
apnea with associated daytime hypersomnolence.  The veteran 
continued to have treatment for that disorder.  

In an April 1998 VA examination, it was noted that the 
veteran did not have memory loss and his concentration was 
good.  

An April 1999 VA psychiatric examination diagnosed the 
veteran has having a borderline personality disorder.  It was 
also indicated that he was having marital problems and life 
circumstance problems.  None of the psychiatric issues was 
related by the examiner to service.  

An April 1999 VA general medical examination diagnosed the 
veteran as having a history of fatigue which was secondary to 
sleep apnea and psychiatric difficulties; a history of memory 
loss and concentration difficulties, also psychiatric-
related; shortness of breath which was related to panic 
attacks; and chest pain which was related to GERD.  

The veteran underwent a psychiatric evaluation in September 
1999.  He reported that he had decreased concentration.  His 
diagnoses were adjustment disorder and post-traumatic stress 
disorder (PTSD).  

On August 2000 and April 2001 psychiatric examinations, the 
veteran did not have memory loss or exhibit cognitive 
dysfunction.  

In July 2001, it was noted that the veteran needed to be 
treated for his sleep apnea.  In December 2002, he was seen 
at a sleep clinic.  

In September 2002, the veteran was examined, his psychiatric 
evaluation was normal including having normal memory.  In 
addition, his cardiovascular examination was normal.  The 
veteran did not complain of shortness of breath.  

In January 2003, the veteran underwent a psychiatric 
evaluation.  The veteran reported that he had difficulty 
sleeping.  It was noted that he had sleep apnea.  No 
cognitive deficits were shown on examination.  

In January and February 2003, the veteran was afforded 
additional psychiatric treatment.  He complained of heart 
problems, such as a racing heart and slow and fast heart 
beats, in conjunction with his psychiatric complaints, 
particularly anger issues.  However, his cardiovascular and 
respiratory examinations were normal.  There were no abnormal 
cardiovascular findings.

From September to November 2003, the veteran was afforded 
psychiatric treatment for PTSD and major depressive disorder.  
His treatment reports reflect complaints of heart 
palpitations and difficulty with concentration and memory as 
well as fatigue.  

In December 2005, the veteran was afforded a VA examination 
which diagnosed PTSD.  Included in the veteran's 
manifestations were problems with concentration and memory.  


Disability Manifested by Fatigue and Sleep Problems

The competent evidence establishes that the veteran currently 
has diagnosed sleep apnea.  As such, the special provisions 
pertaining to undiagnosed illnesses are not applicable to 
this issue and service connection may not be granted on that 
basis.  See 38 C.F.R. § 3.317; see also VAOPGCPREC 8-98.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

However, direct service connection for the diagnosed sleep 
apnea is not warranted.  The service treatment records 
reflect no complaints, findings, treatment, or diagnosis of 
sleep apnea.  On the April 1991 demobilization examination, 
the June 1991 examination, and the July 1992 separation 
examination, the veteran specifically denied having trouble 
sleeping.  

The normal findings constitute negative evidence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

There were no complaints of sleep problems until the late 
1990's.  There is no competent evidence linking the current 
diagnoses of sleep apnea to service to include any period of 
ADT.  

As noted, the veteran is not competent to make such a medical 
assessment.  Despite the veteran's contentions that he had 
sleep problems since service, the record is devoid of 
supporting evidence.  In essence, the veteran's assertions of 
chronicity and continuity are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  

Accordingly, service connection is not warranted for the 
diagnosed sleep apnea with associated fatigue problems.


Disability Manifested by Chest Pain

The competent medical evidence of record associated the 
veteran's complaints of chest pain to his GERD and 
psychiatric disabilities.  Thus, the veteran's complaints of 
chest pain have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, and the Persian Gulf War 
presumption of service connection does not apply.  The 
veteran is already service-connected for GERD and PTSD.  
Thus, his manifestations of those disabilities, including 
chest pain, are associated with those disorders (as well as 
nonservice-connected psychiatric disabilities) and have been 
compensated as part and parcel of those disorders.  

To the extent that the veteran may believe that he has a 
cardiovascular disorder which is related directly to service 
to include ADT, the record does not support that assertion.  
The service treatment records revealed a normal 
cardiovascular system.  Likewise, the post-service medical 
evidence does not reflect any current cardiovascular disorder 
manifest within one year or thereafter which is related to 
service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present cardiovascular 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Thus, the claim 
of service connection for a cardiovascular disorder, other 
than the symptoms already associated with psychiatric 
disorders and GERD, must fail.


Disability Manifested by Shortness of Breath, Memory Loss, 
and Impaired Concentration

Likewise, the veteran's shortness of breath, memory loss, and 
concentration problems have also been associated by competent 
medical evidence with his psychiatric disorders and are 
manifestations thereof.  Thus, the veteran's complaints of 
shortness of breath, memory loss, and concentration problems 
have been medically attributed to a diagnosed (rather than 
undiagnosed) illness, and the Persian Gulf War presumption of 
service connection does not apply.  The veteran is already 
service-connected for PTSD.  Thus, his manifestations 
thereof, including shortness of breath, memory loss, and 
concentration problems, are associated with PTSD and other 
psychiatric disabilities.  

To the extent that the veteran may believe that he has a 
respiratory disorder or brain disorder which is related 
directly to service to include any period of ADT, the record 
does not support that assertion.  The service treatment 
records revealed a normal respiratory system and no brain 
abnormalities were indicated.  Likewise, the post-service 
medical evidence does not reflect any current respiratory or 
brain disorder which is related to service.  As noted, there 
is also no cardiovascular disorder attributable to service.  
Thus, the claim of service connection for a disability 
manifested by shortness of breath, memory loss, and impaired 
concentration, must fail.




Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. 

The preponderance of the evidence is against the veteran's 
claims, and they must be denied.


ORDER

Service connection for migraine headaches is granted.

Service connection for disability manifested by fatigue and 
sleep problems is denied.

Service connection for disability manifested by chest pain is 
denied.

Service connection for disability manifested by shortness of 
breath, memory loss, and impaired concentration, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


